DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-22.
3.            Claim(s) 1-22 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 9/19/2019 and 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
5.            Claims 13-18 stand objected to because of the following informalities: Each of claims 13-16 recites “configured to” followed by functional language.  Nonetheless, the phrase “configured to” renders the functional language optional.  See MPEP § 2111.04. Therefore, claims 13-16 stand objected to for at least the foregoing reasons.  The examiner suggests to amend these claims to positively recite the respective functional language.  For example, “an input interface configured to receive input data for neural network processing” of claim 13 may be amended to recite “at least one processor that receives time data reflecting when each of the apps in the memory was used”.  The other limitations may also be similarly amended. Appropriate correction is required.
6.       In addition, dependent claims 17-18 depend from claim 13 and thus inherit the deficiencies from claim 13.  Dependent claims 17-18 are thus objected to due to their dependency from independent claim 14.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: master processor, primary detector, two or more processing nodes, and secondary detectors in claims 1-20.
 
7.       Claims 7-12 invoke the interpretation under 35 U.S.C. § 112(f).
More specifically, claims 7-11 recite “means” for performing claimed functions.  Claims 1-6 and 13-22 do not recite “means,” “steps,” or generic placeholders. Nonetheless, claim 12 recites the generic placeholder “processing blocks”.
Moreover, claims 7-11 recite “means for” that are followed by corresponding functional limitations. Claim 12 recites the generic placeholder “processing blocks” followed by functional limitations of collecting data.
Furthermore, claims 7-11 recite “means” for performing functional limitations (e.g., “means for receiving time data reflecting when each of the apps in the memory was used” 
The corresponding structure described in the disclosure includes:
       Regarding “means for receiving time data,” “means for receiving location data,” “means for receiving frequency data,” and “means for training a neural network”: ¶ [0003] describes the processor receives the aforementioned three types of data and trains a neural network. NONETHELESS, ¶¶ 38-40 describe that DCN 500 receives and collects the time data, the location data, and the frequency data.  The DCN is a software implementation. 
       Regarding “means for monitoring active apps: ¶ [0034] describes that “the neural network may monitor the app usage of the user to optimize the memory usage”. ¶ 41 describes that it is the DCN 500 that monitors the app usage pattern.  The neural network and the DCN 500 are software implementation.
       Regarding “means for determining whether to keep or terminate each of the active apps”: ¶ 42 describes that the DCN decides whether to keep or terminate each of the active apps. 
       Regarding “means for preloading an app”: ¶ 43 describes that the DCN 500 may preload an app.  The DCN 500 is a software implementation.
       Regarding the generic placeholder “processing blocks” that “collects the received time data, received location data and received frequency data”: these processing blocks may include only the aforementioned neural network or DCN 500 and may constitute only software implementations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
8.            Claims 1, 7, 13, and 19 and hence claims 1-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.            Claims 1, 7, 13, and 19 and hence claims 1-22: the claimed limitation “training a neural network to learn an app usage pattern based on the received time data, received location data and received frequency data” is not sufficiently described in the disclosure.  The examiner notes that even if a claim is supported 
b.       Claims 2-6, 8-12, and 20-22 respectively depend from independent claims 1, 7, 13, and 19 and thus inherit the deficiencies of their respective base dependent claims.  Therefore, dependent claims 2-6, 8-12, and 20-22 are also rejected under 35 U.S.C. § 112(a), with the same rationale applying.

 
Claim Rejections - 35 USC § 101
9.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 19-22 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Claims 19-22 are directed to the non-statutory signal per se.  

Further, ¶ [0057] of the disclosure describes that “[a] software module may reside in random access memory (RAM), flash memory, read-only memory (ROM), erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.”  Although this paragraph appears to recite some non-transitory media, ¶ [0057] nevertheless is merely concerning “storage medium”, not the claimed “computer-readable medium”, and thus fails to exclude transitory signals from the claimed “computer-readable medium”.  
Moreover, even assuming arguendo that the “storage medium” in ¶ [0057] were to encompass the claimed “computer-readable medium”, the examiner notes that ¶ [0057] not only indicates that the claimed modules “may” reside in some forms of memory, disk, CD-ROM, or registers but, more importantly, states that such a medium may include “any other form of storage medium known in the art”.  Therefore, even assuming arguendo 
Therefore, claims 19-22 are directed to signals per se and thus fail to satisfy step one. Claims 19-22 are thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. This concludes the eligibility analysis under 35 U.S.C. § 101.
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
10.            Claim(s) 1-4, 6-10, 12-16, ad 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vimal et al. A Memory Management Scheme for Enhancing Performance of Applications on Android (10-12 December 2015) (hereinafter Vimal) in view of Fraser et al. U.S. Pat. No. 9760399 issued on Sep. 12, 2017 (hereinafter Fraser).
          With respect to claim 1, Vimal teaches:
A method of optimizing a usage of a memory storing apps in a mobile device, comprising: (Abstract, p. 162: “The main goal of this research is to design a new memory management scheme for the Android operating system that takes into account application usage patterns of the user to decide the applications that have to be killed from the main memory”.)
receiving time data reflecting when each of the apps in the memory was used; (“III. Proposed Algorithm and Its Implementation” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs of past three hours and temporal usage probability of an app can be gathered by 2-4 days analysis of memory dumps. These can be used to decide the importance level of an application.”  The examiner notes that Vimal’s gathering “time spent and memory required by applications,” “recency,” and/or “temporal usage probability of an app” teaches this limitation.)
          receiving frequency data reflecting a usage frequency of each of the apps in the memory; and (“II. Memory Management on Android Platform”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.” “E. Dynamic Process Limit Algorithm”, p. 164: “Different users might get different hit rates based on user access patterns that vary in the frequency and duration of application use.”  The examiner notes that Vimal’s accounting for frequency of application access and frequency of duration of application use in its memory management techniques teaches this limitation.)
training a neural network to learn an app usage pattern based on the received time data and received frequency data. (“B. Problems in AMS”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.”.  “F. Machine Learning to set the heuristic parameters”, p. 164: “To determine the threshold limits we need to know the long run usage pattern of the user, say 24 hours application launches-size and duration of applications used- in order to determine the threshold limits of background cached processes.  Clustering can be used to form 2 clusters and the maximum threshold can be set to the size of the cluster that represents high usage applications. Minimum can be set based on the number of applications densely clustered.” The examiner notes that Vimal’s learning the frequency of application access and timing information by clustering usage patterns with machine learning techniques teaches training a neural network to learn an app usage pattern based on the received time data and received frequency data.)
Vimal does not appear to explicitly teach:
receiving location data reflecting where each of the apps in the memory was used;
training a neural network to learn an app usage pattern based on the received location data.
Fraser does, however, teach:
receiving location data reflecting where each of the apps in the memory was used; (Fraser at col. 4, ll. 36-38: “For example, based on a given context a determination might be made with high confidence that a user will use a specific action in the near future”; and col. 4, ll. 43-46: “The decisions can be made using information across multiple dimensions, as may include user history, time, location, device state, executing applications, and the like.”)
training a neural network to learn an app usage pattern based on the received location data. (Col. 15, ll. 39-44: “The process can utilize various statistics, machine learning, and prediction algorithms in order to determine the likely applications to be launched for a given context. Various fitness functions can be used as well, which can help to monitor the accuracy of the predictions and adjust or fine-tune over time.”  Col. 15, ll. 46-49: “various embodiments enable a computing device to collect information in order to attempt to determine usage patterns attributable to a particular user.” Col. 15, ll. 59-62: “In another example, nearly every weekday morning for the past month at approximately 8:22 AM, the user gets into his car and opens the map/navigation application to help the user determine the quickest route to work.”  The examiner notes that Frazer’s fine-tuning or adjusting its machine learning model by using a training example pertaining to a specific time point when a user gets into his car and opens a map/navigation application to determine the quickest route from where the user is located to work teaches training a neural network based on received location data.)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be Fraser at col. 7, ll. 45-49).
 
With respect to claim 2, Vimal modified by Fraser teaches the method of claim 1, and Vimal further teaches:
monitoring active apps in the memory. (“A. Activity Manager Service (AMS)”, p. 162: “Applications are dynamically ranked into importance categories, called adjustments, by the Activity Manager as listed below: 1) Foreground (active)-currently focused application of the user.” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs”. The examiner notes that Vimal’s ranking active applications and gathering states pertaining to foreground, background, and/or cached applications by analyzing memory logs teaches this limitation.)
 
With respect to claim 3, Vimal modified by Fraser teaches the method of claim 2, and Vimal further teaches:
determining whether to keep or terminate each of the active apps in the memory based on the learned app usage pattern. (Abstract: “Android features a least recently used reclamation process and adjustment based low memory handling. But this scheme may kill processes that may be required in a short interval of time”; and “[t]he main goal of this research is to design a new memory management scheme for the Android operating system that takes into account application usage patterns of the user to decide the applications that have to be killed from the main memory”.  The examiner notes that Vimal addresses the problems with some conventional Andriod features that may kill required processes by determining which applications to kill from the main memory and thus teaches this limitation.)
 
With respect to claim 4, Vimal modified by Fraser teaches the method of claim 3, and Fraser further teaches:
preloading an app based on the learned app usage pattern. (col. 17, l. 53 – col. 18, l. 6: “In some embodiments, based on the identified/recognized usage patterns one or more tasks can be determined that have at least a sufficient, minimum, or satisfactory likelihood of being performed at the device (e.g., initiated by the user). Thus, the device can provide access to relevant applications, information, and/or functionality, including suggestions or recommendations, at or prior to a time when the information may be useful”; and “at or prior to 7:30 PM, the device can provide quick access to a reservation or ordering application and provide access to information about a restaurant that the user typically orders from. In addition, at or prior to 8:00 PM, the device can provide quick access to a movie application to provide easy access to movie information, or can alternatively prime a browser window to launch a website that the user frequents to order movies or other media.”)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be loaded or accessed, or other actions that might be advantageously performed to reduce resource consumption.” (Fraser at col. 7, ll. 45-49).
 
With respect to claim 6, Vimal modified by Fraser teaches the method of claim 1, and Vimal further teaches:
wherein processing blocks in the mobile device collects the received time data, received location data and received frequency data. (“III. Proposed Algorithm and Its Implementation” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs”; “E. Dynamic Process Limit Algorithm”, p. 164: “Different users might get different hit rates based on user access patterns that vary in the frequency and duration of application use.”  The examiner notes that Vimal’s “analysis of memory logs” that gathers time data and “dynamic process limit algorithm” that predicts hit rates based on frequency data teach “processing blocks” that respectively collect the received time data and the received frequency data.  )
Vimal does not appear to explicitly teach:
wherein processing block in the mobile device collects the received location data. 
Fraser does, however, teach:
(col. 4, ll. 43-46: “The decisions can be made using information across multiple dimensions, as may include user history, time, location, device state, executing applications, and the like.”  The examiner notes that Fraser’s process that performs the aforementioned decision using location information teaches a processing block collects the received location data.)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be loaded or accessed, or other actions that might be advantageously performed to reduce resource consumption.” (Fraser at col. 7, ll. 45-49).
 
With respect to claim 7, Vimal teaches:
An apparatus for optimizing a usage of a memory storing apps, comprising: means for receiving time data reflecting when each of the apps in the memory was used; (“III. Proposed Algorithm and Its Implementation” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs of past three hours and temporal usage probability of an app can be gathered by 2-4 days analysis of memory dumps. These can be used to decide the importance level of an application.”  The examiner notes that Vimal’s gathering “time spent and memory required by applications,” “recency,” and/or “temporal usage probability of an app” teaches this limitation.)
means for receiving frequency data reflecting a usage frequency of each of the apps in the memory; and (“II. Memory Management on Android Platform”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.” “E. Dynamic Process Limit Algorithm”, p. 164: “Different users might get different hit rates based on user access patterns that vary in the frequency and duration of application use.”  The examiner notes that Vimal’s accounting for frequency of application access and frequency of duration of application use in its memory management techniques teaches this limitation.)
means for training a neural network to learn an app usage pattern based on the received time data and received frequency data. (“B. Problems in AMS”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.”.  “F. Machine Learning to set the heuristic parameters”, p. 164: “To determine the threshold limits we need to know the long run usage pattern of the user, say 24 hours application launches-size and duration of applications used- in order to determine the threshold limits of background cached processes.  Clustering can be used to form 2 clusters and the maximum threshold can be set to the size of the cluster that represents high usage applications. Minimum can be set based on the number of applications densely clustered.”  The examiner notes that Vimal’s learning the frequency of application access and timing information by clustering usage patterns with machine learning techniques teaches training a neural network to learn an app usage pattern based on the received time data and received frequency data. )
Vimal does not appear to explicitly teach:
means for receiving location data reflecting where each of the apps in the memory was used;
means for training a neural network to learn an app usage pattern based on the received location data.
Fraser does, however, teach:
means for receiving location data reflecting where each of the apps in the memory was used; (col. 4, ll. 36-38: “For example, based on a given context a determination might be made with high confidence that a user will use a specific action in the near future”; and col. 4, ll. 43-46: “The decisions can be made using information across multiple dimensions, as may include user history, time, location, device state, executing applications, and the like.”)
means for training a neural network to learn an app usage pattern based on the received location data. (Col. 15, ll. 39-44: “The process can utilize various statistics, machine learning, and prediction algorithms in order to determine the likely applications to be launched for a given context. Various fitness functions can be used as well, which can help to monitor the accuracy of the predictions and adjust or fine-tune over time.”  Col. 15, ll. 46-49: “various embodiments enable a computing device to collect information in order to attempt to determine usage patterns attributable to a particular user.” Col. 15, ll. 59-62: “In another example, nearly every weekday morning for the past month at approximately 8:22 AM, the user gets into his car and opens the map/navigation application to help the user determine the quickest route to work.”  The examiner notes that Frazer’s fine-tuning or adjusting its machine learning model by using a training example pertaining to a specific time point when a user gets into his car and opens a map/navigation application to determine the quickest route from where the user is located to work teaches training a neural network based on received location data.)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be loaded or accessed, or other actions that might be advantageously performed to reduce resource consumption.” (Fraser at col. 7, ll. 45-49).
 
With respect to claim 8, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.
 

 
With respect to claim 10, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 12, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 13, Vimal teaches:
An apparatus for optimizing a usage of a memory storing apps, comprising: the memory: and at least one processor coupled to the memory and configured to: (p. 165: “Experimental Setup”: “The experiment of the algorithm is carried on the following configuration on a physical smartphone.”; “RAM: 1GB”); p. 165: “Experimental Setup”: “Samsung Galaxy Grand i9082”.  The examiner notes that the smart phone Samsung Galaxy Grand i9082 inherently teaches “at least one processor”.)
receive time data reflecting when each of the apps in the memory was used; (“III. Proposed Algorithm and Its Implementation” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs of past three hours and temporal usage probability of an app can be gathered by 2-4 days analysis of memory dumps. These can be used to decide the importance level of an application.”  The examiner notes that Vimal’s gathering “time spent and memory required by applications,” “recency,” and/or “temporal usage probability of an app” teaches this limitation.)
receive frequency data reflecting a usage frequency of each of the apps in the memory; and (“II. Memory Management on Android Platform”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.” “E. Dynamic Process Limit Algorithm”, p. 164: “Different users might get different hit rates based on user access patterns that vary in the frequency and duration of application use.”  The examiner notes that Vimal’s accounting for frequency of application access and frequency of duration of application use in its memory management techniques teaches this limitation.)
train a neural network to learn an app usage pattern based on the received time data and received frequency data. (Vimal at “B. Problems in AMS”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.”.  “F. Machine Learning to set the heuristic parameters”, p. 164: “To determine the threshold limits we need to know the long run usage pattern of the user, say 24 hours application launches-size and duration of applications used- in order to determine the threshold limits of background cached processes.  Clustering can be used to form 2 clusters and the maximum threshold can be set to the size of the cluster that represents high usage applications. Minimum can be set based on the number of applications densely clustered.”  The examiner notes that Vimal’s learning the frequency of application access and timing information by clustering usage patterns with machine learning techniques teaches training a neural network to learn an app usage pattern based on the received time data and received frequency data. )
Vimal does not appear to explicitly teach:
receive location data reflecting where each of the apps in the memory was used;
train a neural network to learn an app usage pattern based on the received location data.
Fraser does, however, teach:
receive location data reflecting where each of the apps in the memory was used; (col. 4, ll. 36-38: “For example, based on a given context a determination might be made with high confidence that a user will use a specific action in the near future”; and col. 4, ll. 43-46: “The decisions can be made using information across multiple dimensions, as may include user history, time, location, device state, executing applications, and the like.”)
train a neural network to learn an app usage pattern based on the received location data. (Col. 15, ll. 39-44: “The process can utilize various statistics, machine learning, and prediction algorithms in order to determine the likely applications to be launched for a given context. Various fitness functions can be used as well, which can help to monitor the accuracy of the predictions and adjust or fine-tune over time.”  Col. 15, ll. 46-49: “various embodiments enable a computing device to collect information in order to attempt to determine usage patterns attributable to a particular user.” Col. 15, ll. 59-62: “In another example, nearly every weekday morning for the past month at approximately 8:22 AM, the user gets into his car and opens the map/navigation application to help the user determine the quickest route to work.”  The examiner notes that Frazer’s fine-tuning or adjusting its machine learning model by using a training example pertaining to a specific time point when a user gets into his car and opens a map/navigation application to determine the quickest route from where the user is located to work teaches training a neural network based on received location data.)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be loaded or accessed, or other actions that might be advantageously performed to reduce resource consumption.” (Fraser at col. 7, ll. 45-49).
 
With respect to claim 14, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 15, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying.
 

 
With respect to claim 18, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.
 
With respective to claim 19, Vimal teaches:
A computer-readable medium storing computer executable code for optimizing a usage of a memory storing apps, comprising code to: (p. 165: “Experimental Setup”: “The experiment of the algorithm is carried on the following configuration on a physical smartphone.”; “RAM: 1GB”.  The examiner notes that the random access memory teaches the claimed computer-readable medium.)
receive time data reflecting when each of the apps in the memory was used; (“III. Proposed Algorithm and Its Implementation” “G. Aggregation of features”, p. 164: “Features like time spent and memory required by applications in foreground, background and cached state and recency can be gathered by the analysis of memory logs of past three hours and temporal usage probability of an app can be gathered by 2-4 days analysis of memory dumps. These can be used to decide the importance level of an application.”  The examiner notes that Vimal’s gathering “time spent and memory required by applications,” “recency,” and/or “temporal usage probability of an app” teaches this limitation.)
receive frequency data reflecting a usage frequency of each of the apps in the memory; and (“II. Memory Management on Android Platform”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.” “E. Dynamic Process Limit Algorithm”, p. 164: “Different users might get different hit rates based on user access patterns that vary in the frequency and duration of application use.”  The examiner notes that Vimal’s accounting for frequency of application access and frequency of duration of application use in its memory management techniques teaches this limitation.)
train a neural network to learn an app usage pattern based on the received time data and received frequency data. (Vimal at “B. Problems in AMS”, p. 163: “2) Frequency of application access consideration: Usage statistics of every user is different and it is important to learn the access pattern to make correct prediction of the sequence in which the applications must be killed based on parameters described in later sections.”.  “F. Machine Learning to set the heuristic parameters”, p. 164: “To determine the threshold limits we need to know the long run usage pattern of the user, say 24 hours application launches-size and duration of applications used- in order to determine the threshold limits of background cached processes.  Clustering can be used to form 2 clusters and the maximum threshold can be set to the size of the cluster that represents high usage applications. Minimum can be set based on the number of applications densely clustered.”  The examiner notes that Vimal’s learning the frequency of application access and timing information by clustering usage patterns with machine learning techniques teaches training a neural network to learn an app usage pattern based on the received time data and received frequency data.)
Vimal does not appear to explicitly teach:
receive location data reflecting where each of the apps in the memory was used;
train a neural network to learn an app usage pattern based on the received location data.
Fraser does, however, teach:
receive location data reflecting where each of the apps in the memory was used; (col. 4, ll. 36-38: “For example, based on a given context a determination might be made with high confidence that a user will use a specific action in the near future”; and col. 4, ll. 43-46: “The decisions can be made using information across multiple dimensions, as may include user history, time, location, device state, executing applications, and the like.”)
train a neural network to learn an app usage pattern based on the received location data. (Col. 15, ll. 39-44: “The process can utilize various statistics, machine learning, and prediction algorithms in order to determine the likely applications to be launched for a given context. Various fitness functions can be used as well, which can help to monitor the accuracy of the predictions and adjust or fine-tune over time.”  Col. 15, ll. 46-49: “various embodiments enable a computing device to collect information in order to attempt to determine usage patterns attributable to a particular user.” Col. 15, ll. 59-62: “In another example, nearly every weekday morning for the past month at approximately 8:22 AM, the user gets into his car and opens the map/navigation application to help the user determine the quickest route to work.”  The examiner notes that Frazer’s fine-tuning or adjusting its machine learning model by using a training example pertaining to a specific time point when a user gets into his car and opens a map/navigation application to determine the quickest route from where the user is located to work teaches training a neural network based on received location data.)
Vimal and Fraser are analogous art because both pertain to intelligently terminating mobile apps for memory management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) with Fraser’s “one or more predictor algorithms” (Fraser at Abstract) so that “[a]pplications can also be notified of various activities or content that can no longer be loaded or accessed, or other actions that might be advantageously performed to reduce resource consumption.” (Fraser at col. 7, ll. 45-49).
 
With respect to claim 20, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 21, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 22, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.
 
            Claims 5, 11, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Vimal et al. A Memory Management Scheme for Enhancing Performance of Applications on Android (10-12 December 2015) (hereinafter Vimal) in view of Fraser et al. U.S. Pat. No. 9760399 issued on Sep. 12, 2017 (hereinafter Fraser) and further in view of Lane et al. DeepX: A Software Accelerator for Low-Power Deep Learning Inference on Mobile Devices (2016) (hereinafter Lane).
 
With respect to claim 5, Vimal modified by Fraser teaches the method of claim 3 but does not appear to explicitly teach:
wherein the neural network is a deep convolutional network.
Lane does, however, teach:
wherein the neural network is a deep convolutional network. (Abstract: “we present the design and implementation of DeepX, a software accelerator for deep learning execution. DeepX significantly lowers the device resources (viz. memory, computation, energy) required by deep learning that currently act as a severe bottleneck to mobile adoption”; and “The foundation of DeepX is a pair of resource control algorithms”. § III “DeepX Design, A. Design Principles”: “we first highlight the key issues underpinning our design” “Broad Deep Learning Support: The success of deep learning has resulted in thousands of model designs for many inference tasks. A natural narrow waist of compatibility is to support both CNNs and DNNs, the two most popular deep learning algorithms today; doing so is sufficient to run thousands of existing deep models.”  Last paragraph, left-hand column.  § II Convolution Neural Networks: “A CNN is often composed of one or more convolutional layers, pooling or sub-sampling layers, and fully connected layers”.  The examiner notes that Lane’s CNN has three or more layers and thus teaches a deep convolutional network.  The examiner further notes that Lane’s executing its DeepX having a deep convolutional network for resource control of mobile devices teaches the aforementioned limitation.)
Vimal, Fraser, and Lane are analogous art because all three references pertain to resource management with machine learning.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Vimal’s “memory management scheme” (Vimal at Abstract) modified by Fraser’s “one or more predictor algorithms” (Fraser at Abstract) with Lane’s “DeepX” (Lane at Abstract) so as “allow even large-scale deep learning models to execute efficiently on modern mobile processors and significantly outperform existing solutions, such as cloud-based offloading.” (Lane at Abstract)
 
With respect to claim 11, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 17, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying. 
 
Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Li et al. Text Classification Method Based on Convolution Neural Network (December 13 2017) teaches text classification based on convolutional neural network where Li generates text vectors, enters the text vectors into a CNN that automatically extract features from a text, calculates the weight of each word in a text, and weights the word vectors accordingly.  Li then performs classification with a convolutional neural network to cluster semantic meanings.
b.            Lu et al. Modeling the Resource Requirements of Convolutional Neural Networks on Mobile Devices Text Classification Method Based on Convolution Neural Network (October 23-27, 2017) teaches deploying CNNs on mobile devices, measuring and analyzing the performance usage, modeling the resource requirements, and then optimizing the resource usage based on the CNN configurations, the measurements, profiling, and modeling.
c.            Ashwin Arikere A Personalized Profile Based Learning System for Power Management in Android (2015) teaches analyzing how devices are used and explores the effect of demographics on power consumption and providing a solution which will adapt to the individual user and provide a customized power saving mechanism tailored to the user’s usage of his/her device.  Arikere’s further teaches an adaptive system that learns the types of apps used and intelligently making decisions based on prior learning. 
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/E.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126